                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -
CHARLES G. ANDERSON,
                                                              OPINION AND ORDER
                            Plaintiff,
                                                                   19-cv-461-bbc
              v.

WISCONSIN DEPT. OF HEALTH
& HUMAN SERVICES AND
MICHAEL CHASE,

                            Defendants.
- - - - - - - - - - - - - - - - - - - - - - - - - - - -- - - - - - - - - - - - - - - - - -

       Pro se plaintiff Charles G. Anderson is a patient civilly committed at the Sand Ridge

Secure Treatment Center under Chapter 980 of the Wisconsin Statutes. He has filed a civil

action under 42 U.S.C. § 1983, challenging the revocation of his supervised release and his

reconfinement at Sand Ridge Secure Treatment Center in Mauston, Wisconsin under the

state’s sexually violent persons law, Wis. Stat. ch. 980.       Plaintiff contends that the

revocation violated his due process rights and that the conditions of confinement at Sand

Ridge are unconstitutional. Because plaintiff is proceeding without prepayment of the full

filing fee, I must screen his complaint under 28 U.S.C. § 1915(e) to determine whether the

action is frivolous, malicious, fails to state a claim on which relief may be granted or seeks

monetary relief from a defendant who is immune from such relief.

       As explained in more detail below, plaintiff cannot challenge his revocation in a civil

action under §1983. He can challenge the revocation only through a petition for a writ of

habeas corpus under 28 U.S.C. § 2254, after exhausting his state court remedies. Therefore,


                                              1
I will dismiss plaintiff’s claims challenging his revocation without prejudice. As for his

allegations regarding the conditions at Sand Ridge, none suggest that the conditions are

unconstitutionally harsh. Therefore, I will dismiss plaintiff’s claims regarding his conditions

of confinement for failure to state a claim upon which relief may be granted.

       Plaintiff alleges the following facts in his complaint.




                                 ALLEGATIONS OF FACT

       In 2005, plaintiff Charles Anderson was committed to the custody of the Wisconsin

Department of Health Services under Wis. Stat. ch. 980. He was held at the Sand Ridge

Secure Treatment Center until October 2017, when he was granted supervised release under

Wis. Stat. § 980.08. On September 2018, plaintiff’s supervised release status was revoked,

based on his violation of conditions of his supervised release related to financial rules.

Anderson was held in a county jail pending revocation proceedings, but was moved back to

Sand Ridge after the state circuit court ordered revocation. Defendant Michael Chase was

involved in the revocation process.     (Chase’s specific role is not clear from plaintiff’s

complaint.)

       At Sand Ridge, patients can communicate with the outside world through letters,

phone calls and visits. When patients send letters, the envelopes are stamped as being

mailed from a “secure Wisconsin facility.” When patients place phone calls, the person

answering is notified that the call is from a secure Wisconsin facility. Sometimes the

intended recipient of the call or the mailing refuses to open the mail or accept calls from



                                               2
patients. Patients do not have access to email or other means of electronic communication

or commerce. They also have limited opportunity for recreational activities and do not

receive adequate practical training in how to navigate life after they are released.




                                         OPINION

       Plaintiff’s allegations fall into two categories. First, he challenges the circumstances

of the revocation of his supervised release. He contends that the revocation was unfair and

that he was not given adequate opportunity to challenge it. But plaintiff's challenge to his

revocation and re-confinement at Sand Ridge cannot be raised in a civil action under § 1983.

Such a challenge is directed to the fact of plaintiff’s confinement, so he must pursue it under

a habeas corpus statute. Wilkinson v. Dotson, 544 U.S. 74, 78 (2005) (“[A] prisoner in

state custody cannot use a § 1983 action to challenge ‘the fact or duration of his

confinement.’”); Muhammad v. Close, 540 U.S. 749, 750 (2004) (“Challenges to the

validity of any confinement or to particulars affecting its duration are the province of habeas

corpus.”); Knowlin v. Thompson, 207 F.3d 907, 909 (7th Cir. 2000) (challenge to

revocation must be brought through habeas petition). A federal habeas petition would be

premature at this point, however, because federal courts may not consider habeas petitions

from an individual held in state custody unless the individual has exhausted his available

state remedies before seeking federal habeas relief. 28 U.S.C. § 2254(b); Malone v. Walls,

538 F.3d 744, 753 (7th Cir. 2008). Wisconsin’s publicly available online records show that

plaintiff is still challenging his revocation on appeal in state court. State v. Anderson,



                                               3
2019AP1167 (Wis. Ct. App. 2019). Therefore, I will dismiss plaintiff’s claims regarding his

revocation so that he may exhaust his remedies in state court. If his state court challenge is

unsuccessful and plaintiff believes that the revocation violated his federal constitutional

rights, he may bring a federal habeas petition raising his constitutional claims.

       Second, plaintiff challenges certain conditions of confinement at Sand Ridge Secure

Treatment Center, arguing that patients should have more ways to communicate with the

outside world, more recreational opportunities, more freedom to move about the facility,

better training for life outside the center and an assistant who can help patients make online

purchases and serve as an advocate for patient rights. As a civilly committed patient,

plaintiff may not be subjected to conditions of confinement that are punitive, inhumane,

excessive in relation to any legitimate non-punitive purpose or otherwise objectively

unreasonable. Hardeman v. Curran, 933 F.3d 816, 824 (7th Cir. 2019) (discussing standard

for conditions of confinement claims brought by non-convicted detainees). But none of

plaintiff’s allegations suggests that the lack of these resources and amenities at Sand Ridge

amounts to unreasonably harsh, punitive or otherwise objectively unreasonable conditions

of confinement.    Rather, plaintiff’s allegations suggest that he is subject to ordinary

conditions of confinement.

       As the Supreme Court has explained, a civil detainee “simply does not possess the full

range of freedoms of an unincarcerated individual” because “[t]he fact of confinement as well

as the legitimate goals and policies” of the institution limit constitutional rights. Bell v.

Wolfish, 441 U.S. 520, 545–46 (1979); Allison v. Snyder, 332 F.3d 1076, 1079 (7th Cir.



                                              4
2002) (persons confined as sexually violent “may be subjected to the ordinary conditions of

confinement”); Seibert v. Alt, 31 Fed. App’x. 309, 311 (7th Cir. 2002) (unpublished)

(institution may restrict rights of sexually violent person in order to maintain security and

preserve internal order).     The Court of Appeals for the Seventh Circuit has upheld

restrictions on civilly committed patients similar to those alleged by plaintiff. See, e.g.,

Walker v. Hayden, 302 F. App’x 466, 467 (7th Cir. 2008) (holding that conditions

restricting patients’ ability to leave facility and receive visitors, monitoring telephone calls,

inspecting property and mail, requiring institutional clothing and requiring restraints during

transport were justified by security and safety concerns) (citing Thielman v. Leean, 282 F.3d

478, 483 (7th Cir. 2002) (“[F]acilities dealing with those who have been involuntarily

committed for sexual disorders are ‘volatile’ environments whose day-to-day operations

cannot be managed from on high.”). In this instance, plaintiff’s limited access to means of

communication, online commercial sources, recreation and training are all conditions that

are related to the state’s legitimate interests in safety, security, rehabilitation and delegation

of limited resources. Therefore, plaintiff’s allegations are not sufficient to state a claim upon

which relief may be granted.




                                            ORDER

       IT IS ORDERED that plaintiff Charles G. Anderson’s claims challenging the

revocation of his supervised release are DISMISSED without prejudice. Plaintiff’s claims

challenging the conditions of his confinement are DISMISSED for failure to state a claim



                                                5
upon which relief may be granted.    The clerk of court is directed to enter judgment

accordingly and close this case.




       Entered this 10th day of October, 2019.

                                        BY THE COURT:

                                        /s/
                                        ________________________
                                        BARBARA B. CRABB
                                        District Judge




                                           6
